Citation Nr: 1609475	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-27 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include claimed as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1971 to May 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO.  The Board remanded these claims in January 2013 for additional development.  The development has been completed and the case has been returned to the Board for appellate consideration.  This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not caused by or permanently (chronically) made worse by his service-connected bilateral pes planus.

2.  There is no in-service acquired psychiatric injury or disease.

3.  The Veteran's acquired psychiatric disorder is not caused by or permanently (chronically) made worse by the service-connected bilateral pes planus. 

4.  The Veteran's current hepatitis C is not related to air gun inoculations he received during service.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for a lumbar spine disability, to include claimed as secondary to service-connected bilateral pes planus, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include claimed as secondary to service-connected bilateral pes planus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The duty to notify in this case was satisfied by letter sent to the Veteran in April 2008.  The claim was last adjudicated in May 2013.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was afforded VA examinations in connection with the claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and the medical opinion obtained in March and April 2013 are adequate with regard to the issues on appeal, as the March and April 2013 opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Further, this appeal was remanded by the Board in January 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for examination to evaluate and offer opinion as to etiology of the lumbar spine disability, acquired psychiatric disorder and hepatitis C, taking into account the Veteran's reported history.  In this case, the examiners offered opinions in March and April 2013 that address the etiology of the lumbar spine disability, acquired psychiatric disorder and hepatitis C with due consideration given to the Veteran's reported history. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995). 

To support a finding that the Veteran contracted hepatitis C in service, it must be shown that he was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) (West 2014) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

Service Connection for Lumbar Spine Disability

The Veteran contends that his lumbar spine disorder was caused by the service-connected bilateral pes planus.  Specifically, he asserts his lumbar spine disability onset due to the altered gait from his service-connected bilateral pes planus. 

Private and VA medical records subsequent to service show that the Veteran has current lumbar spine disability.  For example, the March 2013 VA examination report reflects diagnoses of mechanical low back strain and "minimal LSS DJD."  Thus, the remaining inquiry is whether the lumbar spine disability is related to service-connected bilateral pes planus.

On this record, the Board finds that service connection for the current lumbar spine disability is not warranted.  The weight of the evidence, lay and medical, shows that the current lumbar spine disability is not related to the service-connected bilateral pes planus.  The March 2013 report of VA examination shows that the VA examiner assessed that there was no evidence or indication that the mild pes planus was causing the lumbar spine disability.  The VA examiner explained that the Veteran did not even use a shoe sole insert for his mild pes planus and did not require the use of an assistive device.  Such a finding that the pes planus was mild, did not even require a shoe insert, and did not affect the Veteran's gait so as to require an assistive device, in the context of no contention or evidence of altered gait or other mechanism as to how pes planus may have affected the back disability, supports the VA examiner's opinion that the Veteran's lumbar spine disability was not at least as likely as not related to the service-connected pes planus.  The context of this opinion shows that the pes planus had no effect on the lumbar spine disability; as there is no causative effect shown by the evidence or medical opinion, the rationale of this opinion, in the context of the facts of this case that includes identifying the other, actual causes of the lumbar spine disability, also show that the pes planus did not worsen the lumbar spine disability.  The VA examiner identified the  more likely etiologies of the lumbar spine disability by assessing that the current lumbar spine disability was due to wear and tear over time, noting that subsequent to service the Veteran worked in food services, as a plumber's helper, in construction, and in auto detailing, and later by deconditioning.  Thus, a fair reading of this conclusion is that the claimed lumbar spine disability is not caused or worsened by the service-connected pes planus. 

This VA opinion was based on a thorough review of the treatment (medical) records, taking the Veteran's history and performing examination.  Also, notably, the other competent and credible evidence does not show or even suggest that there exists a medical relationship, or nexus, between the current lumbar spine disability and a service-connected disease or injury (or the Veteran's period of service).

With regard to the Veteran's general assertions of secondary service connection, the Board finds that the Veteran was competent to state that he now has symptoms and functional impairment of a lumbar spine disability, and such is confirmed by the record; however, he is not shown to be competent to establish that his lumbar spine disability is caused or permanently made worse by the service-connected pes planus.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with arthritis, such as pain and joint stiffness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of degenerative joint disease (arthritis) or relate arthritis to an event during service or to the service-connected pes planus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

Under the specific facts of this case, which include a diagnosis of arthritis (DJD), different assertions of etiology of the lumbar spine disability, and which include evidence of post-service wear and tear and post-service risk factor (deconditioning), the Veteran is not competent to offer an opinion regarding the etiology of his lumbar spine disability.  The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is complex medical question that cannot to be addressed by the Veteran.  Arthritis is also a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests even observable symptomatology that overlaps with other disorders.  Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

There are multiple potential causes of arthritis.  Arthritis is an "[a]cute or chronic inflammation of one or more joints, usually accompanied by pain and stiffness, resulting from infection, trauma, degenerative changes, autoimmune disease, or other causes."  The American Heritage(r) Science Dictionary (2002).  

In addition to having multiple causes, even the observable symptoms of pain and joint stiffness overlap with other disorders.  To differentiate pain and stiffness attributable to arthritis from pain and stiffness due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and stiffness.  See also 38 C.F.R. § 4.58 (2015) (arthritis due to strain affecting lower extremity joints, other than joints for service-connected amputation or leg shortening, will not be considered as service connected, and the joints will have to be evaluated (medically examined)).  The Veteran is not shown to have such knowledge, training, or experience.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"). 

For the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disability, claimed as secondary to service-connected bilateral pes planus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder onset as a result of the witnessing several of his comrades being wounded or killed during his period of service.  He also asserts that another potential cause of the onset of his psychiatric disorder was the fact that he had family members who died during his period of service and he was unable to attend the funerals.  He also attests that his acquired psychiatric disorder onset due to his "service-connected disabilities."  The service treatment records do not show complaints or a diagnosis of an acquired psychiatric disorder.

Subsequent to service, private and VA medical records show that the Veteran has current acquired psychiatric disorder.  For example a November 2004 VA treatment record documents the Veteran's history of cocaine and heroin dependence.  He reported a 25-30 year history of heroin and cocaine use and the longest period of nonuse was 8 months.  The Veteran reported that he most recently relapsed 1 week earlier and he was set up on a treatment plan.  Axis I diagnoses included heroin dependence, cocaine dependence alcohol dependence, polysubstance abuse. October 2008 and February 2009 private psychiatric treatment records reflect Axis I diagnoses of major depression and panic disorder.  The April 2013 VA examination report reflects diagnoses of depressive disorder and polysubstance dependence.  Thus, the remaining inquiry is whether the acquired psychiatric disorder is related to service or service-connected bilateral pes planus.

On this record, the Board finds that service connection for the current acquired psychiatric disorder is not warranted.  Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current acquired psychiatric disorder to disease or injury sustained during a period of service.  To that end, in the April 2013 VA examination, the psychologist noted that the Veteran's symptoms had to do primarily with anxiety and depression over his aging and his chronic physical medical problems, specifically what the Veteran described as pain associated with a back injury.  Accordingly, the VA psychologist concluded that the acquired psychiatric disorder onset was not related to disease or injury sustained in service.

Similarly, the psychologist opined that the Veteran's depression was not related to the service-connected bilateral pes planus.  To that end, the psychologist reiterated that the Veteran's acquired psychiatric disorder was far more related to other issues in his life, including even pain associated with his claimed back disability.  Thus, a fair reading of this conclusion is that the claimed acquired psychiatric disorder is not caused or permanently made worse by the service-connected pes planus. 

The Board is aware of the October 2008 and February 2009 private treatment records in which the psychiatrist notes the Veteran's reported service stressors: witnessing several of his comrades being wounded or killed during his period of service and having family members who died during his period of service and his inability to attend their funerals.  The psychiatrist diagnosed major depression and panic disorder and concluded that "because of this service connected major depression [the Veteran] is moderately compromised in his ability to sustain social relationships and he is unable to sustain work relationships."

To the extent that the private records represent evidence in favor of the claim the Board is affording them little probative value.  The psychiatrist's general attribution of the diagnosed major depression and panic disorder to service is without supporting rationale.  There are no in-service injuries or events to which a current psychiatric disorder could be related.  The psychiatrist records the Veteran's report of service stressors, along with other historical information, offers a diagnosis of the psychiatric disorder, and then explains the severity of the disorder.  To the extent that the psychiatrist attempts to opine that the major depression and panic disorder are related to service, the psychiatrist provides inadequate supporting rationale to relate the acquired psychiatric disorder to any reported stressor or other event of service.  Moreover, the weight of the credible evidence shows no in-service psychiatric injury or disease or event to which a current psychiatric disorder could be related.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).

In sum, the psychiatrist, in the private treatment records, does not offer adequate rationale for any conclusions that suggest a relationship between the diagnosed acquired psychiatric disorder and the Veteran's period of service.   See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."). Accordingly, the opinions are afforded little probative value.

The Board finds that the more probative opinion is the opinion offered in April 2013 by the VA psychologist.  In the April 2013 VA examination, the VA psychologist recorded the Veteran's contentions and opined that the acquired psychiatric disorder was far more related to other (post-service) problems, even pain associated with the claimed (but non-service-connected) back disability, and was not related to disease or injury sustained in service or related to the service-connected bilateral pes planus.

The Board has the authority to and affords more probative weight to the opinions of the VA examiner offered in April 2013 because the VA opinion was based on a thorough review of the medical records, taking the Veteran's history and performing examination, is consistent with the facts as found by the Board, and is adequately supported by a stated rationale.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  There is no competent or credible evidence or opinion that tends to show a relationship, or nexus, between the current acquired psychiatric disorder and the service-connected bilateral pes planus.  

In regard to the Veteran's polysubstance dependence, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. 
§ 1110 and 38 U.S.C.A. § 105(a) either for primary drug abuse disabilities or for secondary disabilities that result from primary drug abuse.  Allen v. Principi, 
237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this case, the evidence of record does not demonstrate that a drug abuse disability is secondary to, or a symptom of, a service-connected disability.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has an acquired psychiatric disorder as such is confirmed by the record.  In this case, the Veteran is not competent to offer an opinion regarding the etiology of his acquired psychiatric disorder.  The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is complex medical issue that cannot to be addressed by a layperson.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for an acquired psychiatric disorder, to include claimed as secondary to service-connected bilateral pes planus, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hepatitis C

The Veteran contends that his hepatitis C onset is due to the in-service risk factor of air gun inoculations from the same air gun used to inoculate a fellow soldier in basic training.  This  is the only recognized risk factor for hepatitis C that are shown to have occurred during service.

The evidence shows that the Veteran has a currently diagnosed disability of hepatitis C.  Private and VA treatment (medical) records subsequent to service show hepatitis C.  For example an April 2009 VA hepatology follow-up note reflects a diagnosis of chronic hepatitis C, genotype 1, that was first diagnosed by VA in Butler, Pennsylvania, in 2004.  The March 2013 VA examination report confirms the hepatitis C diagnosis.  Thus, the remaining inquiry is whether there was in-service injury (risk factor) and whether hepatitis C is related to service.

On this record, the Board finds that the weight of the lay and medical evidence shows that the hepatitis C is not related to service, including the in-service air gun immunization.  Though the Veteran has current hepatitis C, the weight of the evidence, lay and medical, demonstrates no link between the onset of the current hepatitis C to service.  To that end, the March 2013 report of VA examination shows that the examiner opined that it was less likely as not that the Veteran's current hepatitis C was related to service.  The VA examiner's opinion was supported by a rationale that included the Veteran's extensive 25 to 30 year history of drug abuse, including IV drug use, the examiner opined that the Veteran's hepatitis C was more likely related to his greatest risky behavior, i.e., the drug abuse, including the IV drug use, rather than the air gun immunizations received during service.  This VA opinion was based on a thorough review of the medical records, taking the Veteran's history, and performing examination, is consistent with the facts as found by the Board, and is supported by a stated rationale, so is of significant probative value.  

The Veteran is competent to report in-service risk factors (i.e., air gun immunizations) and post-service symptoms that were later diagnosed as hepatitis C; however, under the facts of this case, which include post-service onset of hepatitis C and a 25 to 30 year history of drug use prior to the diagnosis, the Veteran is not competent to relate the hepatitis C to the single in-service risk factor of air gun inoculation.  The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies, understanding of the process of hepatic disorders, so is complex medical issue that cannot to be addressed by a layperson. 


For the foregoing reasons, the Board finds that the claim of entitlement to service connection for hepatitis C must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 
ORDER

Service connection for a lumbar spine disability, claimed as secondary to service-connected bilateral pes planus, is denied.  

Service connection for an acquired psychiatric disorder, to include claimed as secondary to service-connected bilateral pes planus, is denied.

Service connection for hepatitis C is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


